Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 8-12 and 14 recite terms which raise the question of whether there is a generic placeholder. However, as below, each also accompanies a term denoting structure:
	“control circuit unit”:	circuit


	It is further noted that a “management unit” as used herein does not refer to a generically claimed controller or other structure for performing management, but a “unit of management” of the storage device, e.g. an erase block. 
	Therefore, claims 8-12 and 14 are not considered to be generic placeholders because “circuit” and “memory” denote structure. Accordingly, claims 8-12 and 14 are considered to not invoke 112f.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication on 3/26/2021, following discussion in an interview with Chien-hung Yu on 3/24/2021.

The application has been amended as follows: 
//Begin Amendment
	Cancel claim 22.

	Replace the Title with:
“MEMORY CONTROL METHOD, MEMORY STORAGE DEVICE AND MEMORY CONTROL CIRCUIT UNIT TO DETERMINE A SOURCE BLOCK USING INTERLEAVING INFORMATION”
//End of Amendment

Allowable Subject Matter
Claims 1-5, 7-12, 14-19, and 21 allowed.

The following is an examiner’s statement of reasons for allowance:
As presented in the Office Action mailed 9/30/2020, none of the cited prior art of record teaches or suggests, in combination with the other recited features:
determining the first management unit as a source block and reading valid data from a first continuous data unit in the first management unit according to first interleaving information and second interleaving information, wherein the first interleaving information reflects a total number of the first continuous data units in the first management unit, and the second interleaving information reflects a total number of second continuous data units in the second management unit;
writing the first data into a plurality of continuous physical addresses in the third management unit; and
storing an identification bit into a first physical address in the continuous physical addresses, wherein the identification bit reflects that the continuous physical addresses belong to the third continuous data unit.

With regard to the above features, Thomas US 2015/0347026 discloses storing an identification bit reflecting that the continuous physical addresses belong to a continuous data unit.
“Spare bits may include contiguity information for physical addresses which are contiguous for consecutive logical addresses” [0050].

However, the disclosed contiguity information identifying the continuous data unit does not appear to be stored as part of the management unit containing the write data, rather the bits are stored in a mapping entry.

Further, while the disclosed bits of Thomas may indicate continuous runs of valid data on the device, neither Thomas nor the other cited prior art of record teach or suggest the combination of the above recited features.

In the absence of the identification bits, a CDU may be taken as K valid continuous PAs in one specific CEG [SPEC, 0075]; [SPEC, 0078].
	As seen in other cited prior art, a page comprises a set of continuous PAs in a CEG, and therefore a valid page constitutes a CDU. See Cai’s “Errors in Flash-Memory-Based Solid State Drives”:
A page is the smallest programmable unit of a block, which itself is located on a plane. All physical addresses of a page are continuous and are marked valid or invalid together [Cai, P1669, C1]. Hence, a valid page is a CDU, as all K addresses of the page are part of the same page. A page is part of a block, which is part of a plane, which is part of the same CEG defined by being part of a die [Cai, P1668-1669]. Hence, all K addresses are part of the same CEG. 

Amended claim 1 further recites defining or identifying a CDU by use of identification bits reflecting that the continuous physical addresses belong to a CDU. Therefore, the term CDU refers to K-physical PAs in a CG comprising valid data which are also identified/identifiable by the identification bits. selecting a target management unit, e.g. erase block, based at least in part on interleaving information, e.g. a counter, which tracks the number of continuous data units, as defined or identified by use of the identification bits, in the candidate erase blocks as required by the claim when taken as a whole. At best, the cited prior art discloses selecting a candidate block on the basis of a count of valid pages, not a count of CDUs as further defined by the identification bits.

Accordingly, claim 1 is allowed. Claims 2-5, 7-12, 14-19 and 21 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136